      Case: 1:19-cv-03479 Document #: 8 Filed: 06/20/19 Page 1 of 2 PageID #:30



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION


 MAYTEE ZAGODA a/k/a MAYTEE
 KNEITZ,

      Plaintiff,
                                                            1:19-cv-03479
 v.

 JTM CAPITAL MANAGEMENT, LLC and
 DCC MANAGEMENT GROUP d/b/a RAS
 and ASSOCIATES,

       Defendants.


               PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT
        AGAINST DCC MANAGEMENT GROUP d/b/a RAS AND ASSOCIATES

To the Clerk of the U.S. District Court for the Northern District of Illinois

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff MAYTEE

ZAGODA a/k/a MAYTEE KNEITZ, requests that the Clerk of this Honorable Court enter the

default of Defendant DCC MANAGEMENT GROUP d/b/a RAS and ASSOCIATES, for failure

to plead or otherwise defend as provided by the Federal Rules of Civil Procedure as appears from

the affidavit of Nathan C. Volheim, Esq. attached hereto.


Dated: June 20, 2019                        Respectfully submitted,

                                            s/ Nathan C. Volheim
                                            Nathan C. Volheim, Esq. #6302103
                                            Counsel for Plaintiff
                                            Sulaiman Law Group, Ltd.
                                            2500 South Highland Avenue, Suite 200
                                            Lombard, Illinois 60148
                                            (630) 568-3056 (phone)
                                            (630) 575-8188 (fax)
                                            nvolheim@sulaimanlaw.com
     Case: 1:19-cv-03479 Document #: 8 Filed: 06/20/19 Page 2 of 2 PageID #:31




                               CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiff, certifies that on June 20, 2019, he
caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT
AGAINST DCC MANAGEMENT GROUP d/b/a RAS AND ASSOCIATES, to be served on all
parties of record via ECF and by U.S. Certified mail, postage prepaid and fax to:

                      CCC Management Group d/b/a RAS and Associates
                            4695 MacArthur Court, 11th Floor
                            Newport Beach, California 92660
                                 Fax: (714) 984-0175


                      CCC Management Group d/b/a RAS and Associates
                         c/o Legalzoom.com, Inc., Registered Agent
                               101 N. Brand Blvd., 11th Floor
                                 Glendale, California 91203



                                                   Respectfully submitted,

                                                   s/ Nathan C. Volheim
                                                   Nathan C. Volheim, Esq. #6302103
